Case 6:20-cv-00061-RSB-CLR Document 6 Filed 10/05/20 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

 

JACKOLYN B. WILLIAMS,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 6:20-cv-61

MEMORIAL HEALTH CENTER; and
REPRESENTATIVE DISCHARGE PLANER AND/OR
DISCHARGE CASE PLANER,

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been

rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with the Order of this Court, dated 09/29/2020, the Report and Recommendations

of the Magistrate Judge are ADOPTED as the Order of this Court and Plaintiff's Complaint is

DISMISSED. This civil action stands closed.

AS Sf he
fl.

JUDGE R. STAN BAKER

Approved by:

 

October 5, 2020 ; ;
John E. Triplett, Acting Clerk

Date Clerk

Ukiigm Rares.

(By) Deputy Clerk

 

 

 

GAS Rev 10/2020
